                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 Southern Division
                             Civil Action No. 7:18-cv-79-D

SOHO WILMINGTON LLC,

        Plaintiff,

v.
                                                                        ORDER

SCP-EW RIVER PLACE, LLC,

and

BARNHILL CONTRACTING
COMPANY,

       Defendants.




        THIS MATTER comes before the undersigned upon Plaintiff SOHO Wilmington LLC's

("Plaintiff') Motion to Excuse Local Civil Rule 83 .1 (d) Counsel for Plaintiff from Trial

("Motion"). It appearing that good cause exists for granting such relief, IT IS, THEREFORE,

ORDERED that Plaintiffs Motion is GRANTED and Daniel F. Basnight, Esq. is EXCUSED

from attending trial in this matter.



        SO ORDERED. This the __A:_ day of May, 2021.




                                         United States District Judge
